Citation Nr: 0936336	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-02 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for T2 N2B squamous 
cell carcinoma, base of tongue, also claimed as squamous cell 
carcinoma of the tongue, throat, and neck associated with 
herbicide exposure.

2.  Entitlement to service connection for bilateral hearing 
loss secondary to T2 N2B squamous cell carcinoma, base of 
tongue, also claimed as squamous cell carcinoma of the 
tongue, throat, and neck associated with herbicide exposure.

3.  Entitlement to service connection for teeth extraction 
secondary to T2 N2B squamous cell carcinoma, base of tongue, 
also claimed as squamous cell carcinoma of the tongue, 
throat, and neck associated with herbicide exposure.


REPRESENTATION

Appellant represented by:  Donald C. Anderson, Attorney at 
Law	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967 
and December 1967 to October 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In July 2009, the Veteran testified at a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The issues of entitlement to service connection for bilateral 
hearing loss and loss of teeth, both claimed as secondary to 
T2 N2B squamous cell carcinoma, are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Service records show that the Veteran has qualifying 
service in the Republic of Vietnam. 
2.  The Veteran's currently diagnosed T2 N2B squamous cell 
carcinoma is not a disease associated with herbicide exposure 
as enumerated under 38 C.F.R. § 3.309(e).  

3.  The competent medical evidence of record shows that the 
Veteran's current T2 N2B squamous cell carcinoma was incurred 
in or aggravated by military service. 


CONCLUSION OF LAW

T2 N2B squamous cell carcinoma was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In light of the full grant of benefits for the Veteran's 
claim of entitlement to service connection for T2 N2B 
squamous cell carcinoma, base of tongue, also claimed as 
squamous cell carcinoma of the tongue, throat, and neck 
associated with herbicide exposure, the Board notes that no 
further notification or assistance is necessary to develop 
facts pertinent to the claim at this time. 

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases to a degree of ten percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  





Analysis

The Veteran contends that he developed his squamous cell 
carcinoma due to exposure to herbicide agents (i.e., Agent 
Orange) during his service in the Republic of Vietnam.  The 
medical evidence of record indicates that he was diagnosed 
with this cancer in April 2006, was treated with chemotherapy 
through August 2006, and underwent a left neck dissection in 
October 2006.

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the Veteran must show (1) that he served in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending on May 7, 1975; (2) that he currently suffers from a 
disease associated with exposure to certain herbicide agents 
enumerated under § 3.309(e); and (3) that the current disease 
process manifested to a degree of 10 percent or more within 
the specified time period prescribed in § 3.307(a)(6)(ii).  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2008).  

The Veteran's service records show that he has the requisite 
type of service in the Republic of Vietnam as defined by 
38 C.F.R. § 3.307(a)(6)(iii), and, therefore, he is presumed 
to have been exposed to an herbicide agent, Agent Orange, 
during service in the absence of affirmative evidence to the 
contrary.  The medical evidence of record additionally shows 
that the Veteran is currently diagnosed with squamous cell 
carcinoma from which he underwent a left neck dissection in 
October 2006.  Nevertheless, the Veteran is not entitled to 
presumptive service connection based on herbicide exposure 
because squamous cell carcinoma is not a disease enumerated 
under 38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. App. 
164, 168-169 (1999).

Although the Veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6), he is not precluded 
from an evaluation as to whether he is otherwise entitled to 
service connection on a direct basis under 38 C.F.R. § 3.303.  
The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder, the claimant may nevertheless establish 
direct service connection by evidence demonstrating that the 
disease was in fact "incurred" during service.  Combee v. 
Brown, 34 F.3d 1039, 1042-1043 (Fed. Cir. 1994).

As discussed above, in order for the Board to grant a Veteran 
service connection, the evidence of record must show a 
current disability or disease, an injury or diagnosis in 
service, and a relationship or nexus between the current 
disability or disease and the injury or diagnosis in service.  

The medical evidence does in fact show that the Veteran's 
squamous cell carcinoma is related to his period of active 
service.  Although the service treatment records are absent 
of any complaints, findings, or treatment for squamous cell 
carcinoma, the Board does note that exposure to Agent Orange 
is conceded.  Furthermore, as noted above, the Veteran is 
currently diagnosed with this disorder, and, even though he 
is not entitled to presumptive service connection based on 
herbicide exposure, the Veteran has obtained a medical 
opinion linking his currently diagnosed disorder to his 
active military service.  

In December 2006, the Veteran presented for a compensation 
and pension examination at the Gainesville VA medical center.  
At this examination, the Veteran reported that he was 
diagnosed with T2 N2B squamous cell carcinoma at the left 
base of his tongue.  The examiner noted that the science is 
not quite clear on the subject but found that there is some 
association between the Veteran's type of cancer and Agent 
Orange.  As a result of his research, the examiner opined 
that there is a "50/50 probability" that the Veteran's 
cancer was caused by exposure to Agent Orange.  The Board 
finds this opinion is adequate to put the probative evidence 
of record in equipoise.  Therefore, resolving reasonable 
doubt in favor of the Veteran, the Board finds that he is 
entitled to service connection for T2 N2B squamous cell 
carcinoma, base of tongue, also claimed as squamous cell 
carcinoma of the tongue, throat, and neck associated with 
herbicide exposure.  Thus, his appeal is granted to that 
extent.
      



ORDER

Entitlement to service connection for T2 N2B squamous cell 
carcinoma, base of tongue, also claimed as squamous cell 
carcinoma of the tongue, throat, and neck associated with 
herbicide exposure is granted.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims for 
entitlement to service connection for bilateral hearing loss 
and teeth extractions, both claimed as secondary to the 
Veteran's service-connected T2 N2B squamous cell carcinoma.

VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a current 
diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008).  

A treatment record dated September 2006 noted that the 
Veteran's hearing loss was likely due to "chemotx" agents.  
A second treatment record dated May 2006 simply noted that 
the Veteran's teeth were extracted prior to radiation 
treatment.  However, the Veteran never received an 
examination to confirm that he has a hearing loss disability 
as defined by VA regulations or whether his teeth extractions 
were caused by or aggravated by his squamous cell carcinoma 
or otherwise related to his active military service.  
Therefore, on remand, the Veteran should be afforded with 
examinations to determine the severity of his hearing loss 
and teeth extractions, as well as opinions regarding their 
etiology or onset and their relationship to his service-
connected squamous cell carcinoma or active military service.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded with an 
appropriate examination to determine 
the etiology or onset and extent of his 
bilateral hearing loss.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.

If the examiner finds that the Veteran 
has a current bilateral hearing loss 
disability as defined by VA 
regulations, the examiner should 
specifically state whether or not that 
bilateral hearing loss disability is at 
least as likely as not (i.e., 
probability of 50 percent) caused by or 
aggravated by the Veteran's squamous 
cell carcinoma or otherwise directly 
related to his active military service.  
If the examiner is unable to give such 
an opinion without resorting to mere 
speculation, the examiner should state 
so and give the reasons why he or she 
cannot give such an opinion.   

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

2.	The Veteran should be afforded with an 
appropriate examination to determine 
the etiology or onset of his teeth 
extractions.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should specifically state 
whether or not the Veteran's teeth 
extractions are at least as likely as 
not (i.e., probability of 50 percent) 
caused by or aggravated by the 
Veteran's squamous cell carcinoma or 
otherwise directly related to his 
active military service.  If the 
examiner is unable to give such an 
opinion without resorting to mere 
speculation, the examiner should state 
so and give the reasons why he or she 
cannot give such an opinion.   

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


